DETAILED ACTION
Receipt is acknowledged of Applicant’s: (a) IDS, filed on 26 July 2021; and (b) remarks and terminal disclaimers, filed on 24 November 2021. 
*  *  *  *  *
Terminal Disclaimer
The terminal disclaimers filed on 24 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8,026,284; 8,129,433; 9,192,590; 9,198,882; 9,795,578; 9,814,689; 9,925,156; 9,925,157; and 9,925,158 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
*  *  *  *  *
Allowable Subject Matter
Claims 14-33 are allowed.
*
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: please see page 2, 4th paragraph of the Final rejection mailed on 24 May 2021.

[Wingdings 2 font/0xF3]

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615